DETAILED ACTION
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.

Claim Objections
Claim 2 is objected to because of the following informalities:  “…wherein introducing the non-formation gas into the downhole flow of the drilling fluid comprises introducing the non-formation gas into the flow of the drilling fluid at a fluid conduit in fluid communication with a drill string disposed within a borehole in the subterranean operation; and receiving the non-formation gas from the flow of the drilling fluid returned from downhole comprises receiving a sample of the drilling fluid from a return line in fluid communication with the borehole” should read as “…wherein introducing the non-formation gas into the downhole flow of the drilling fluid comprises introducing the non-formation gas into the flow of the drilling fluid at [[a]] the fluid conduit in fluid communication with [[a]] the drill string disposed within [[a]] the borehole in the subterranean operation; and receiving the non-formation gas from the flow of the drilling fluid returned from downhole comprises receiving a sample of the drilling fluid from a return line in fluid communication with the borehole”.  Appropriate correction is required.

	Claim 12 is objected to because of the following informalities:  “…wherein the gas injector is in fluid communication with the first flow of drilling fluid entering the borehole through a fluid conduit in fluid communication with a drill string within the borehole; and the gas analyzer is in fluid communication with the second flow of drilling fluid exiting the borehole through a return line in fluid communication with the borehole” should read as “…wherein the gas injector is in fluid communication with the first flow of drilling fluid entering the borehole through [[a]] the fluid conduit in fluid communication with a drill string within the borehole; and the gas analyzer is in fluid communication with the second flow of drilling fluid exiting the borehole through a return line in fluid communication with the borehole”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brumboiu (US Publication 2012/0234599 A1; hereinafter “Brumboiu”) in view of Hanson (US Publication 2014/0209384 A1; hereinafter “Hanson”) with the teachings of Jeffryes et al. (US Publication 2015/0041213 A1; hereinafter “Jeffryes”) and Stave (US Publication 2008/0190663 A1; hereinafter “Stave”).

	In regards to claim 1, Brumboiu discloses: A method determining downhole conditions in a subterranean formation during a drilling operation (as disclosed in at least paragraphs [0001, 0014] and figure 1), comprising: 
	introducing a gas into a downhole flow of a drilling fluid as the drilling fluid is pumped by a first pump (at least 185) located at a surface into a drill string (at least 140) disposed in a borehole (borehole comprising at least 135, as shown in at least figure 1; at least paragraph [0013-0038] introduces “A marker gas from a measurement tank or cylinder 197 may be injected using a quantitative marker gas injection device (e.g., a gas regulator, flow meters, restrictors, mass flow meters, etc.) 199 into the mud line 183 from the mud tank 180 to the mud pump 185. In one embodiment, the quantitative injection device 199 may inject discontinuously (e.g., a few seconds at a time) of the marker gas into the drilling mud at predetermined times. An analyst may control the marker gas injection device 199 and the timings of such injection of the marker gas into the drilling mud. For example, the marker gas may be injected into the drilling mud at least once every 8 hours to allow repeated measurement of the rig surface gas losses. In other embodiments, predetermined amounts of the marker gas may be injected into the drilling fluid continuously”; “…the preselected marker gas may be chosen for ease of detection in the drilling mud, and may be a purposed composition of multiple gases … In other embodiments, the preselected marker gas may be a single type of gas selected for recognition by the gas analyzer 190. In some embodiments, the marker gas is injected directly into the drilling mud in gaseous form”); 
	pumping the drilling fluid that has exited the drill string into an annulus (at least 150) between the drill string and the borehole to a fluid conduit (at least 130, 175) located at the surface, wherein the fluid conduit is in fluid communication with the annulus at the surface (at least paragraph [0013-0038] introduces “Drilling mud is pumped by a mud pump 185 from a mud tank 180. The drilling mud flows through tubing 110 into the drill string 140 at the swivel 170. The drilling mud then flows downhole, exiting at the drill bit 145 and returning up through an annulus 150 between the drill string 140 and the casing 135 (or an open borehole) to a bell nipple 130. An output of the bell nipple 130 is connected to a flow line 175 through which the mud leaves the annulus 150 and returns to the mud tank 180”); 
	receiving, at the fluid conduit, the gas extracted from the flow of the drilling fluid returned from downhole, wherein the gas is extracted from the fluid conduit upstream of a mud tank (at least paragraph [0013-0038] and figure 1 introduces “Drilling mud is pumped by a mud pump 185 from a mud tank 180. The drilling mud flows through tubing 110 into the drill string 140 at the swivel 170. The drilling mud then flows downhole, exiting at the drill bit 145 and returning up through an annulus 150 between the drill string 140 and the casing 135 (or an open borehole) to a bell nipple 130. An output of the bell nipple 130 is connected to a flow line 175 through which the mud leaves the annulus 150 and returns to the mud tank 180. The mud tank (sometimes called header box or possum belly) 180 typically allows the installation of a gas extraction device (gas trap) 195 for trapping gas entrained in the mud”); and 
	determining a downhole condition with respect to the borehole based, at least in part, on the received gas, wherein the downhole condition comprises at least a percentage of the drilling fluid that is lost to the subterranean formation (at least paragraph [0020, 0025-0029] introduces “The gas losses can then be determined according to the formula: Gl=Gi+Gb-Gm”; “Where Gl is the gas concentration loss at the surface circulation system; Gi is the quantitative amount of marker gas injected, typically expressed as a gas concentration per vol. mud, and typically calculated from the gas amount continuously injected by the injection device 199 and from the mud flow, which is usually known; Gb is the marker gas background concentration in the mud returning to the pump, as measured by probe 193; Gm is the marker gas concentration measured after returning from the well by probe 195 and analyzer 190”).
	However, Brumboiu appears to be silent in regards to: introducing a non-formation gas into a downhole flow of a drilling fluid as the drilling fluid is pumped by a pump located at a surface into a drill string disposed in a borehole;
	wherein the gas is introduced between the pump and the borehole where the drilling fluid enters the borehole;
	pumping, by a second pump located below the surface, the drilling fluid that has exited the drill string into an annulus between the drill string and the borehole to a fluid conduit located at the surface, wherein the fluid conduit is in fluid communication with the annulus at the surface.
	Nonetheless, the teaching of Hanson is from the same field of endeavor and used to solve the same problem, as the injection gas therein is directed to providing an early indication of a kick or fluid loss during drilling. Hanson discloses: introducing a non-formation gas into a downhole flow of a drilling fluid as the drilling fluid is pumped by a pump (at least 9) located at a surface into a drill string (at least 3) disposed in a borehole (at least paragraphs [0023-0032] introduces “A tracer gas injector 15 is provided to inject tracer gas at a measured rate into the return drilling fluid. The return fluid having the tracer gas is conveyed in a flow line 17, and subsequently a gas extractor 21 extracts a sample of tracer and formation gases from the return drilling fluid. The extracted gases, including the tracer and formation gases, are then provided to gas analysis equipment 23 for determining the concentration of tracer gas in the sample of extracted gases”; “The tracer gas is ideally a gas that does not exist, or does not exist in substantial amounts, in the formation being drilled. That is, the tracer gas should not be selected from a gas that is found in the formation gases. The tracer gas is selected from gases that can be measured by the gas analysis equipment 23”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Brumboiu to include for introducing a non-formation gas into a downhole flow of a drilling fluid as the drilling fluid is pumped by a pump located at a surface into a drill string disposed in a borehole taught by Hanson to at least allow for detecting changes in drilling fluid flow during drilling operations, e.g. providing an early indication of a kick or fluid loss during drilling (at least paragraph [0001]).
	Furthermore, Brumboiu in view of Hanson appear to be silent in regards to: wherein the gas is introduced between the pump and the borehole where the drilling fluid enters the borehole.
	Nonetheless, the teachings of Jeffryes is from the same field of endeavor and used to solve the same problem, as the injection gas therein is used to actively control the pressure during the drilling process to address the issues of kicks, loss of circulation of drilling fluid due to egress of the drilling fluid through fractures into the formation, formation fracturing, formation damage, or formation collapse. Jeffryes discloses: wherein the gas (from at least 5) is introduced between the pump (at least 15) and the borehole (at least 12) where the drilling fluid enters the borehole (at least paragraphs [0024-0037] and figure 1 introduces “…gas may be pumped into pipes feeding the top of the drillstring (1), the inner annulus (2A) and/or the outer annulus (9) by one or more gas pumps (5). In an embodiment of the present invention, a valve manifold (10), may direct the gas either to the drillstring feed through which the gas flows into the drillstring (1), to the outer annulus (9) or to both the drillstring (1) and the outer annulus (9) at the same time”; “…drilling fluid (often referred to in the industry as drilling mud or more simply as mud may be pumped during drilling procedures from a pump(s) (15) through pipework (8) into the drillstring (1)”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Brumboiu in view of Hanson to include for the gas to be introduced between the pump and the borehole where the drilling fluid enters the borehole taught by Jeffryes to actively control the pressure during the drilling process to address the issues of kicks, loss of circulation of drilling fluid due to egress of the drilling fluid through fractures into the formation, formation fracturing, formation damage, or formation collapse (at least paragraph [0004-0005, 0024]). Additionally, it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	Lastly, Brumboiu in view of Hanson and Jeffryes appear to be silent in regards to: pumping, by a second pump located below the surface, the drilling fluid that has exited the drill string into an annulus between the drill string and the borehole to a fluid conduit located at the surface, wherein the fluid conduit is in fluid communication with the annulus at the surface.
	Nonetheless, the teachings of Stave introduce that a drilling system can comprise of multiple pumps (e.g. at surface/platform, below surface/platform) to allow for circulating drilling fluid. Stave discloses: pumping, by a second pump (at least 18) located below the surface (as shown in at least figures 1-5), the drilling fluid that has exited the drill string into an annulus between the drill string (i.e. coupled downhole of 14) and the borehole to a fluid conduit (of at least 10, 26 via line 20) located at the surface, wherein the fluid conduit is in fluid communication with the annulus at the surface (at least abstract and paragraphs [0023-0028] introduces “According to the invention, the following steps are carried out without a riser being arranged between the rig or vessel and said blowout preventer: to pump drilling fluid down the drill stem 12 in the well, whereby drilling fluid is returned on the outside of the drill stem in an annular space in the drilling hole and up to said blowout preventer 14; to lead the drilling fluid from the blowout preventer 14 to and through a sealing and pressure-regulating device 16 arranged on said blowout preventer and further to a pump module 18 arranged adjacent the well; to regulate the level of the drilling fluid and thus outlet pressure of the drilling fluid; in said sealing and pressure-regulating device 16; and to pump said drilling fluid up to the ocean surface with the help of the pump module 18; via an external return line 20”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Brumboiu in view of Hanson and Jeffryes to include for pumping, by a second pump located below the surface, the drilling fluid that has exited the drill string into an annulus between the drill string and the borehole to a fluid conduit located at the surface, wherein the fluid conduit is in fluid communication with the annulus at the surface taught by Stave to allow for adapting drilling system(s) to different environments (e.g. offshore) for purposes of establishing borehole(s) intended to recover subterranean formation fluid (i.e. oil, gas, water, etc.).  

	In regards to claim 2, Brumboiu further discloses: wherein introducing the gas into the downhole flow of the drilling fluid comprises introducing the gas into the flow of the drilling fluid at the fluid conduit in fluid communication with the drill string disposed within the borehole in the subterranean operation (borehole comprising at least 135, as shown in at least figure 1; at least paragraph [0013-0038] introduces “A marker gas from a measurement tank or cylinder 197 may be injected using a quantitative marker gas injection device (e.g., a gas regulator, flow meters, restrictors, mass flow meters, etc.) 199 into the mud line 183 from the mud tank 180 to the mud pump 185. In one embodiment, the quantitative injection device 199 may inject discontinuously (e.g., a few seconds at a time) of the marker gas into the drilling mud at predetermined times. An analyst may control the marker gas injection device 199 and the timings of such injection of the marker gas into the drilling mud. For example, the marker gas may be injected into the drilling mud at least once every 8 hours to allow repeated measurement of the rig surface gas losses. In other embodiments, predetermined amounts of the marker gas may be injected into the drilling fluid continuously”; “…the preselected marker gas may be chosen for ease of detection in the drilling mud, and may be a purposed composition of multiple gases … In other embodiments, the preselected marker gas may be a single type of gas selected for recognition by the gas analyzer 190. In some embodiments, the marker gas is injected directly into the drilling mud in gaseous form”); and 
	receiving the gas from the flow of the drilling fluid returned from downhole comprises receiving a sample of the drilling fluid from a return line (at least 175) in fluid communication with the borehole (at least paragraph [0013-0038] introduces “A gas analyzer 190 is connected to a gas extraction probe 195, typically contained in the possum belly 180. The probe 195 can detect the presence of the marker gas, transmitting a sample of the marker gas to the gas analyzer 190 for analysis. The amount of gas measured by the gas analyzer 190, marker gas previously sampled by the probe 195, may then be compared with the quantity of marker gas that was injected into the mud line 183 to determine the amount of gas that was lost at the rig surface, (manually or by software). The gas extraction probe 195 and the gas analyzer 190 comprise a quantitative gas measuring system that allows the estimation of surface losses”).
	Hanson further discloses: wherein introducing the non-formation gas into the downhole flow of the drilling fluid comprises introducing the non-formation gas into the flow of the drilling fluid at the fluid conduit in fluid communication with the drill string disposed within the borehole in the subterranean operation (at least paragraphs [0023-0032] introduces “A tracer gas injector 15 is provided to inject tracer gas at a measured rate into the return drilling fluid. The return fluid having the tracer gas is conveyed in a flow line 17, and subsequently a gas extractor 21 extracts a sample of tracer and formation gases from the return drilling fluid. The extracted gases, including the tracer and formation gases, are then provided to gas analysis equipment 23 for determining the concentration of tracer gas in the sample of extracted gases”; “The tracer gas is ideally a gas that does not exist, or does not exist in substantial amounts, in the formation being drilled. That is, the tracer gas should not be selected from a gas that is found in the formation gases. The tracer gas is selected from gases that can be measured by the gas analysis equipment 23”).

	In regards to claim 10, Brumboiu further discloses: wherein the downhole condition comprises at least one of a fluid loss percentage within the subterranean formation, a volume of the borehole, a volume of an annulus between the drill string and the borehole, a volume of a complete circulation through the borehole, a percentage of the borehole that is washed out or caved in, and a pump efficiency (at least paragraphs [0013-0038] introduces “…the capability of measuring gas losses at the rig surface area uses a predetermined quantity of a preselected gas injected into the drilling fluid at the rig surface at a convenient spot before pumping it downhole, which is then detected at a mud returning spot at the surface and compared in order to measure the gas loss”; “The gas losses can then be determined according to the formula: Gl=Gi+Gb-Gm”; “Where Gl is the gas concentration loss at the surface circulation system; Gi is the quantitative amount of marker gas injected, typically expressed as a gas concentration per vol. mud, and typically calculated from the gas amount continuously injected by the injection device 199 and from the mud flow, which is usually known; Gb is the marker gas background concentration in the mud returning to the pump, as measured by probe 193; Gm is the marker gas concentration measured after returning from the well by probe 195 and analyzer 190”).

	In regards to claim 11, Brumboiu discloses: A system for determining downhole conditions in a subterranean formation during a drilling operation (as disclosed in at least paragraphs [0001, 0014] and figure 1), comprising: 
	a gas injector (at least 199) containing a gas in fluid communication with a first flow of a drilling fluid, pumped by a first pump (at least 185) located at a surface, entering a borehole (borehole comprising at least 135, as shown in at least figure 1) in the subterranean formation (at least paragraph [0013-0038] introduces “A marker gas from a measurement tank or cylinder 197 may be injected using a quantitative marker gas injection device (e.g., a gas regulator, flow meters, restrictors, mass flow meters, etc.) 199 into the mud line 183 from the mud tank 180 to the mud pump 185. In one embodiment, the quantitative injection device 199 may inject discontinuously (e.g., a few seconds at a time) of the marker gas into the drilling mud at predetermined times. An analyst may control the marker gas injection device 199 and the timings of such injection of the marker gas into the drilling mud. For example, the marker gas may be injected into the drilling mud at least once every 8 hours to allow repeated measurement of the rig surface gas losses. In other embodiments, predetermined amounts of the marker gas may be injected into the drilling fluid continuously”; “…the preselected marker gas may be chosen for ease of detection in the drilling mud, and may be a purposed composition of multiple gases … In other embodiments, the preselected marker gas may be a single type of gas selected for recognition by the gas analyzer 190. In some embodiments, the marker gas is injected directly into the drilling mud in gaseous form”); 
	a gas analyzer (at least 190) in fluid communication with a fluid conduit (at least 130, 175) located at the surface, wherein a second flow of the drilling fluid is pumped, wherein the fluid conduit is in fluid communication with an annulus (at least 150) of the borehole at the surface, wherein the second flow of drilling fluid is pumped from downhole through the annulus (at least paragraph [0013-0038] introduces “Drilling mud is pumped by a mud pump 185 from a mud tank 180. The drilling mud flows through tubing 110 into the drill string 140 at the swivel 170. The drilling mud then flows downhole, exiting at the drill bit 145 and returning up through an annulus 150 between the drill string 140 and the casing 135 (or an open borehole) to a bell nipple 130. An output of the bell nipple 130 is connected to a flow line 175 through which the mud leaves the annulus 150 and returns to the mud tank 180”); and 
	an information handling system communicably coupled to the gas injector and the gas analyzer, to introduce the gas into the first flow of the drilling fluid at the gas injector, wherein the gas is introduced where the drilling fluid enters the borehole (at least paragraph [0013-0038] introduces “A marker gas from a measurement tank or cylinder 197 may be injected using a quantitative marker gas injection device (e.g., a gas regulator, flow meters, restrictors, mass flow meters, etc.) 199 into the mud line 183 from the mud tank 180 to the mud pump 185. In one embodiment, the quantitative injection device 199 may inject discontinuously (e.g., a few seconds at a time) of the marker gas into the drilling mud at predetermined times. An analyst may control the marker gas injection device 199 and the timings of such injection of the marker gas into the drilling mud. For example, the marker gas may be injected into the drilling mud at least once every 8 hours to allow repeated measurement of the rig surface gas losses. In other embodiments, predetermined amounts of the marker gas may be injected into the drilling fluid continuously”; “A gas analyzer 190 is connected to a gas extraction probe 195, typically contained in the possum belly 180. The probe 195 can detect the presence of the marker gas, transmitting a sample of the marker gas to the gas analyzer 190 for analysis. The amount of gas measured by the gas analyzer 190, marker gas previously sampled by the probe 195, may then be compared with the quantity of marker gas that was injected into the mud line 183 to determine the amount of gas that was lost at the rig surface, (manually or by software). The gas extraction probe 195 and the gas analyzer 190 comprise a quantitative gas measuring system that allows the estimation of surface losses”); and 
	determine a downhole condition with respect to the borehole based, at least in part, on the gas extracted from the flow of the drilling fluid returned from downhole and received at the gas analyzer, wherein the non-formation gas is extracted from the fluid conduit upstream of a mud tank (at least paragraph [0013-0038] and figure 1 introduces “Drilling mud is pumped by a mud pump 185 from a mud tank 180. The drilling mud flows through tubing 110 into the drill string 140 at the swivel 170. The drilling mud then flows downhole, exiting at the drill bit 145 and returning up through an annulus 150 between the drill string 140 and the casing 135 (or an open borehole) to a bell nipple 130. An output of the bell nipple 130 is connected to a flow line 175 through which the mud leaves the annulus 150 and returns to the mud tank 180. The mud tank (sometimes called header box or possum belly) 180 typically allows the installation of a gas extraction device (gas trap) 195 for trapping gas entrained in the mud”), wherein the downhole condition comprises at least a percentage of the drilling fluid that is lost to the subterranean formation (at least paragraph [0020, 0025-0029] introduces “The gas losses can then be determined according to the formula: Gl=Gi+Gb-Gm”; “Where Gl is the gas concentration loss at the surface circulation system; Gi is the quantitative amount of marker gas injected, typically expressed as a gas concentration per vol. mud, and typically calculated from the gas amount continuously injected by the injection device 199 and from the mud flow, which is usually known; Gb is the marker gas background concentration in the mud returning to the pump, as measured by probe 193; Gm is the marker gas concentration measured after returning from the well by probe 195 and analyzer 190”).
	However, Brumboiu appears to be silent in regards to: a gas injector containing a non-formation gas in fluid communication with a flow of a drilling fluid, pumped by a pump located at a surface, entering a borehole in the subterranean formation, wherein the gas injector is between the pump and the borehole;
	wherein a second flow of the drilling fluid is pumped by a second pump located below the surface;
	wherein the second flow of drilling fluid is pumped by the second pump from downhole through the annulus;
	an information handling system communicably coupled to the gas injector and the gas analyzer, the information handling system comprising a processor and a memory device coupled to the processor and containing a set of instructions that, when executed by the processor, cause the processor to introduce the non-formation gas into the flow of the drilling fluid at the gas injector.
		Nonetheless, the teaching of Hanson is from the same field of endeavor and used to solve the same problem, as the injection gas therein is directed to providing an early indication of a kick or fluid loss during drilling. Hanson discloses: a gas injector (at least 15) containing a non-formation gas in fluid communication with a flow of a drilling fluid, pumped by a pump (at least 9) located at a surface, entering a borehole in the subterranean formation (at least paragraphs [0023-0032] introduces “A tracer gas injector 15 is provided to inject tracer gas at a measured rate into the return drilling fluid. The return fluid having the tracer gas is conveyed in a flow line 17, and subsequently a gas extractor 21 extracts a sample of tracer and formation gases from the return drilling fluid. The extracted gases, including the tracer and formation gases, are then provided to gas analysis equipment 23 for determining the concentration of tracer gas in the sample of extracted gases”; “The tracer gas is ideally a gas that does not exist, or does not exist in substantial amounts, in the formation being drilled. That is, the tracer gas should not be selected from a gas that is found in the formation gases. The tracer gas is selected from gases that can be measured by the gas analysis equipment 23”); and
	an information handling system (at least 25, 27) communicably coupled to the gas injector (at least 15) and the gas analyzer (at least 23), the information handling system comprising a processor and a memory device coupled to the processor and containing a set of instructions that, when executed by the processor, cause the processor to introduce the non-formation gas into the flow of the drilling fluid at the gas injector (at least paragraphs [0023-0032, 0046-0050] introduces “…an article of manufacture for use with a computer processor, such as a CD, pre-recorded disk or other equivalent devices, may include a computer program storage medium and program means recorded thereon for directing the computer processor to facilitate the implementation and practice of the present invention”; “The drilling system 1 may include a monitoring or control system 25 that is programmed to supervise the drilling operations. The monitoring or control system 25 typically includes at least one computational device, which may be a microprocessor, a microcontroller, a programmable logical device or other suitable device. Instructions and data to control operation of the computational device may be stored in a memory which is in data communication with, or forms part of, the computational device. Typically, the monitoring or control system 25 includes both volatile and non-volatile memory and more than one of each type of memory. The instructions and data for controlling operation of the system 1 may be stored on a computer readable medium from which they are loaded into the memory. Instructions and data may be conveyed to the control system by means of a data signal in a transmission channel. Examples of such transmission channels include network connections, the internet or an intranet and wireless communication channels”; “The monitoring or control system 25 is typically in data communication with a user interface 27 that allows users to enter information into the monitoring or control system and also includes displays to enable users to monitor the operation of the drilling system 1. The monitoring or control system is in data communication with the other parts of the drilling system 1, which may include the drilling fluid pump 9, blow-out preventer (not shown), and the tracer gas injector 15”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Brumboiu to include for a gas injector containing a non-formation gas in fluid communication with a flow of a drilling fluid, pumped by a pump located at a surface, entering a borehole in the subterranean formation; and an information handling system communicably coupled to the gas injector and the gas analyzer, the information handling system comprising a processor and a memory device coupled to the processor and containing a set of instructions that, when executed by the processor, cause the processor to introduce the non-formation gas into the flow of the drilling fluid at the gas injector taught by Hanson to at least allow for detecting changes in drilling fluid flow during drilling operations, e.g. providing an early indication of a kick or fluid loss during drilling (at least paragraph [0001]).
	Furthermore, Brumboiu in view of Hanson appear to be silent in regards to: wherein the gas injector is between the pump and the borehole.
	Nonetheless, the teachings of Jeffryes is from the same field of endeavor and used to solve the same problem, as the injection gas therein is used to actively control the pressure during the drilling process to address the issues of kicks, loss of circulation of drilling fluid due to egress of the drilling fluid through fractures into the formation, formation fracturing, formation damage, or formation collapse. Jeffryes discloses: wherein the gas injector (at least 5) is between the pump (at least 15) and the borehole (at least 12; at least paragraphs [0024-0037] and figure 1 introduces “…gas may be pumped into pipes feeding the top of the drillstring (1), the inner annulus (2A) and/or the outer annulus (9) by one or more gas pumps (5). In an embodiment of the present invention, a valve manifold (10), may direct the gas either to the drillstring feed through which the gas flows into the drillstring (1), to the outer annulus (9) or to both the drillstring (1) and the outer annulus (9) at the same time”; “…drilling fluid (often referred to in the industry as drilling mud or more simply as mud may be pumped during drilling procedures from a pump(s) (15) through pipework (8) into the drillstring (1)”)
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Brumboiu in view of Hanson to include for the gas injector to be between the pump and the borehole taught by Jeffryes to actively control the pressure during the drilling process to address the issues of kicks, loss of circulation of drilling fluid due to egress of the drilling fluid through fractures into the formation, formation fracturing, formation damage, or formation collapse (at least paragraph [0004-0005, 0024]). Additionally, it has been held that rearranging parts of a prior art structure involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	Lastly, Brumboiu in view of Hanson and Jeffryes appear to be silent in regards to: wherein a second flow of the drilling fluid is pumped by a second pump located below the surface;
	wherein the second flow of drilling fluid is pumped by the second pump from downhole through the annulus.
	Nonetheless, the teachings of Stave introduce that a drilling system can comprise of multiple pumps (e.g. at surface/platform, below surface/platform) to allow for circulating drilling fluid. Stave discloses: wherein a second flow of the drilling fluid is pumped by a second pump (at least 18) located below the surface (as shown in at least figures 1-5);
	wherein the second flow of drilling fluid is pumped by the second pump (at least 18) from downhole through the annulus (at least abstract and paragraphs [0023-0028] introduces “According to the invention, the following steps are carried out without a riser being arranged between the rig or vessel and said blowout preventer: to pump drilling fluid down the drill stem 12 in the well, whereby drilling fluid is returned on the outside of the drill stem in an annular space in the drilling hole and up to said blowout preventer 14; to lead the drilling fluid from the blowout preventer 14 to and through a sealing and pressure-regulating device 16 arranged on said blowout preventer and further to a pump module 18 arranged adjacent the well; to regulate the level of the drilling fluid and thus outlet pressure of the drilling fluid; in said sealing and pressure-regulating device 16; and to pump said drilling fluid up to the ocean surface with the help of the pump module 18; via an external return line 20”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Brumboiu in view of Hanson and Jeffryes to include a second flow of the drilling fluid to be pumped by a second pump located below the surface; and the second flow of drilling fluid to be pumped by the second pump from downhole through the annulus taught by Stave to allow for adapting drilling system(s) to different environments (e.g. offshore) for purposes of establishing borehole(s) intended to recover subterranean formation fluid (i.e. oil, gas, water, etc.).  

	In regards to claim 12, Brumboiu further discloses: wherein the gas injector is in fluid communication with the first flow of drilling fluid entering the borehole through the fluid conduit in fluid communication with a drill string (at least 140) within the borehole (at least paragraph [0013-0038] introduces “A marker gas from a measurement tank or cylinder 197 may be injected using a quantitative marker gas injection device (e.g., a gas regulator, flow meters, restrictors, mass flow meters, etc.) 199 into the mud line 183 from the mud tank 180 to the mud pump 185. In one embodiment, the quantitative injection device 199 may inject discontinuously (e.g., a few seconds at a time) of the marker gas into the drilling mud at predetermined times. An analyst may control the marker gas injection device 199 and the timings of such injection of the marker gas into the drilling mud. For example, the marker gas may be injected into the drilling mud at least once every 8 hours to allow repeated measurement of the rig surface gas losses. In other embodiments, predetermined amounts of the marker gas may be injected into the drilling fluid continuously”; “…the preselected marker gas may be chosen for ease of detection in the drilling mud, and may be a purposed composition of multiple gases … In other embodiments, the preselected marker gas may be a single type of gas selected for recognition by the gas analyzer 190. In some embodiments, the marker gas is injected directly into the drilling mud in gaseous form”); and 
	the gas analyzer is in fluid communication with the second flow of drilling fluid exiting the borehole through a return line (at least 175) in fluid communication with the borehole (at least paragraph [0013-0038] introduces “A gas analyzer 190 is connected to a gas extraction probe 195, typically contained in the possum belly 180. The probe 195 can detect the presence of the marker gas, transmitting a sample of the marker gas to the gas analyzer 190 for analysis. The amount of gas measured by the gas analyzer 190, marker gas previously sampled by the probe 195, may then be compared with the quantity of marker gas that was injected into the mud line 183 to determine the amount of gas that was lost at the rig surface, (manually or by software). The gas extraction probe 195 and the gas analyzer 190 comprise a quantitative gas measuring system that allows the estimation of surface losses”).

	In regards to claim 20, Brumboiu further discloses: wherein the downhole condition comprises at least one of a fluid loss percentage within the subterranean formation, a volume of the borehole, a volume of an annulus between the drill string and the borehole, a volume of a complete circulation through the borehole, a percentage of the borehole that is washed out or caved in, and a pump efficiency (at least paragraphs [0013-0038] introduces “…the capability of measuring gas losses at the rig surface area uses a predetermined quantity of a preselected gas injected into the drilling fluid at the rig surface at a convenient spot before pumping it downhole, which is then detected at a mud returning spot at the surface and compared in order to measure the gas loss”; “The gas losses can then be determined according to the formula: Gl=Gi+Gb-Gm”; “Where Gl is the gas concentration loss at the surface circulation system; Gi is the quantitative amount of marker gas injected, typically expressed as a gas concentration per vol. mud, and typically calculated from the gas amount continuously injected by the injection device 199 and from the mud flow, which is usually known; Gb is the marker gas background concentration in the mud returning to the pump, as measured by probe 193; Gm is the marker gas concentration measured after returning from the well by probe 195 and analyzer 190”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3-9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676